         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 1 of 26



ABRAHAM HAMRA, ESQ.
ANTHONY R. PORTESY, ESQ.
HAMRA LAW GROUP, P.C.
32 Broadway, Suite 1818
New York, New York 10004
T. 646-590-0571
F. 646-619- 4012
E-mail: ahamra@hamralawgroup.com
E-mail: aportesy@hamralawgroup.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                            :
ROCCO E GIORDANO, and FADED ROYALTY, INC. :
                                            :                     Case No.
                   Plaintiff,               :
                                            :
    v.                                      :                     COMPLAINT
                                            :
NIKE, INC., NIKE USA INC.                   :                     JURY TRIAL DEMANDED
MIKE POKUTYLOWICZ,                          :
STRUGGLE INC.,                              x
CODY HUDSON, MICHAEL JORDAN, JOHN Doe 1-10,
JANE DOE 1-10, and JOHN DOE CORP 1-10.

               Defendants.
-----------------------------------------


       Plaintiff, ROCCO E. GIORDANO (“Rocco” and/or “Giordano”), and Faded

Royalty, Inc (“Faded”). (collectively, “Plaintiffs”) by their undersigned attorneys, Hamra

Law Group, P.C, as his Complaint against defendants Nike, Inc., NIKE USA, INC., Mike

Pokutylowicz, Struggle Inc., Cody Hudson, Michael Jordan, John Doe 1-10, Jane Doe 1-

10, and John Doe Corp 1-10, (collectively, “Defendants”), alleges as follows:

                             NATURE OF THE ACTION

       1.      This is an action for copyright infringement, violations of the Lanham Act,



                                            1
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 2 of 26



deceptive business practices, unfair competition, common law trademark infringement, and

unjust enrichment arising from Defendants’ creation and use and publication of an

unauthorized replica and or derivative work of Plaintiff’s “6 Point” Star Logo.

       2.      Upon information and belief, Defendants intentionally, and without

authorization from Plaintiff, created apparel and other promotional goods using Plaintiff’s

“6 Point” Star Logo and used the image to promote and brand Nike apparel for 2020 NBA

All Star Weekend, and are currently selling the items on their website.

       3.      By this action, Plaintiff seeks preliminary and permanent injunctive relief,

compensatory damages in an amount to be determined at trial but believed to exceed

$10,000,000, treble and statutory damages, and attorneys’ fees under the Copyright Act,

together with remedies for related common law claims for deceptive practices, unfair

competition, trademark infringement and unjust enrichment.

                                     THE PARTIES

       4.      Plaintiff, Rocco, is an individual that resides in Jersey City, New Jersey.

       5.      Plaintiff, Faded, is a New York domestic business corporation with its

principal place of business at 40 Clinton Street, New York, New York 10002.

       6.      Faded was initially incorporated in the State of New Jersey in 2011, before

incorporating as a NY corporation in 2017.

       7.      Plaintiff, Rocco, is an artist and designer and a shareholder of Faded.

       8.      Rocco’s distinctive style has earned both him and Faded substantial

notoriety globally.

       9.      Upon information and belief, Defendant Nike, Inc. is a foreign business

corporation registered in the State of Oregon with his headquarters located at ONE




                                             2
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 3 of 26



BOWERMAN DRIVE BEAVERTON, OREGON, 970005 that does business within the

State of New York as Nike Inc.

       10.     Upon information and belief, Defendant Nike, USA Inc. is a foreign

business corporation registered in the State of Oregon with his headquarters located at ONE

BOWERMAN DRIVE BEAVERTON, OREGON, 970005 that does business within the

State of New York as Nike Inc.

       11.     Upon information and belief, Defendant Michael Jordan (“Jordan”) is a

natural person and Nike Inc’s partner in its top selling brand referred to as the “Jordan

Brand” in Nike’s marketing and 10-k filings.

       12.     Upon information and belief, Struggle Inc., is a foreign corporation

registered in the State of Illinois operated by Cody Hudson, with a listed address of 2210

N Maplewood Ave, Chicago, IL 60647.

       13.     Upon information and belief Cody Hudson, is an individual residing in

Chicago in the state of Illinois.

       14.     Upon information and belief, Mike Pokutylowicz, is an individual, who

operates and owns sneakerfits.com, and resides in Montreal, Canada.

                             JURISDICTION AND VENUE

       15.     This Court has jurisdiction over Plaintiff’s claims pursuant to the Copyright

Act of 1976, 17 U.S.C. §§ 101, et seq., pursuant to 17 U.S.C. §501(a) as well as 28 U.S.C.

§ 1331 (original jurisdiction over federal questions), and 28 U.S.C. § 1338(a) (original

jurisdiction over copyright claims).

       16.     This Court has jurisdiction over Plaintiff’s state-law and common law

claims pursuant to 28 U.S.C. § 1332, because there is diversity of citizenship among the




                                             3
           Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 4 of 26



parties and the amount in controversy exceeds $75,000, and to 28 U.S.C. § 1367(a),

because those claims that are so related to claims in the action within this Court’s original

jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

          17.   This Court has personal jurisdiction over Defendants because Defendants

regularly transact and conduct business within this judicial district and otherwise have

made or established contacts within this district sufficient to permit the exercise of personal

jurisdiction.

          18.   Venue is proper pursuant to 28 U.S.C. § 1391, because Plaintiff is domiciled

in this judicial district and Defendants have sufficient connections here to make venue

proper.

                         FACTS COMMON TO ALL CLAIMS

          19.   In the year 2000, Rocco Giordano (“Giordano”), was a fixture in the music

and entertainment business as well as a designer of fashionable clothing that became

popular in the music and lifestyle community.

          20.   In 2000, Plaintiff began operating as an apparel company entitled “Faded

Royalty” which is derived from the British term for the youngest son of a king, who will

never take on the title of king himself.

          21.   Beginning in the year 2000, Plaintiff created and began using its “6 Point

Star” logo (hereinafter referred to as “6 Point logo”) on all of its apparel, whether it be on

the tags, embroidered into the apparel, or printed right on the clothing itself. It is the Faded

Royalty Logo pictured below:




                                               4
          Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 5 of 26




        22.     Faded was an immediate hit and Rocco, began selling apparel with his 6

point logo and design imprinted on it, to various retailers throughout the US, from the Year

2000- until present.

        23.     In or around 2005, Plaintiff started a Faded Royalty website in which it

began selling its own apparel, displaying its “6 Point Logo” on each item of apparel and

hats it sold.




                                             5
        Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 6 of 26



       24.     In or around 2013, Lids Inc., the popular athletic headwear retailer began to

sell the “6 Point Logo” hat on its website, www.lids.com.

       25.     In or around 2010, Rocco, formally incorporated, Faded Royalty Inc., in

New Jersey and licensed his design, “6 Point Logo” to Faded on a non-exclusive basis.

       26.     Plaintiffs then opened their first physical location selling clothing and

related apparel, as well as art, in Jersey City, New Jersey with the Six Points logo being

the main focal point and the brand logo.




       27.     Plaintiff operated the Jersey City store from 2010 until 2016.

       28.     On or around June 16, 201l, Plaintiff, Rocco, filed with the USPTO a

Trademark application over his design logo, on June 5, 2012 the Trademark was published

for opposition and on or around August 21, 2012, the USPTO registered the Trademark:




                                             6
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 7 of 26




       29.      The Trademark application listed the first use as August 1, 2000, it was

cancelled by the USPTO due to not filing a maintenance statement. However, the mark has

not been abandoned and has been used since the year 2000 until currently, without

interruption.

       30.      Thereafter, Plaintiff expanded operations opening a Lower East Side

Manhattan location around 2012, which is still currently operated.

       31.      Around 2012 and continuing to the present day, Plaintiff’s designs are sold

on the website www.karmaloop.com which generates $100 million dollar in sales annually.

       32.      Beginning in 2014 and ending in 2015, Plaintiff operated a “pop up” store

in the historic South Street Seaport Museum on Fulton Street in Lower Manhattan.

       33.      Tourists from all over the globe flock to the South Street Seaport Museum

in the financial district to learn about the location’s origins as a global port of entry to

commerce and the diverse communities that were birthed from the region.

       34.      Plaintiff’s “pop up” location was immensely successful to expand

Plaintiff’s 6 Points Logo to a global demographic of tourists from all over the world.



                                             7
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 8 of 26



       35.     In June 2017, Giordano was asked by CNBC to appear on the national

television show “The Profit” where consumers across the nation were introduced to

Giordano’s company, the 6 Point Logo, and the Plaintiff’s brand.

       36.     The CNBC show the Profit, featuring Plaintiffs aired on CNBC, on January

18, 2018.

       37.     In our around 2019, Plaintiff’s work was featured on “thedrop.com” further

expanding plaintiff’s presence in the apparel industry.

       38.     In early 2019 and into early 2020, Plaintiff operated a pop up store in

Chelsea Market which allowed Plaintiff to reach the nearly six million consumers who visit

Chelsea market annually.

       39.     In or around February, 2020, multiple individuals communicated with

Rocco Giordano, the Creative Director and Founder of Faded Royalty Inc. to congratulate

them for making a deal with Nike, Inc, and the Jordan Brand. Below are pertinent

screengrabs of the conversations:




                                             8
        Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 9 of 26




       40.     The Defendant did not know what the individuals meant by these messages

and began investigating the claims.

       41.     Plaintiffs’ investigation found that the Defendants had coveted his logo to

design apparel for NBA 2020 All Star Weekend.

       42.     Plaintiff’s 6 Point Logo on the left and the logo used in the merchandise

sold by Defendants on the right is completely identical:




                                            9
        Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 10 of 26




       43.       Plaintiff did not, and has not, transferred his copyright interest in the “6

Points Logo” to Defendants in any capacity whatsoever and was flabbergasted to learn that

the fruits of his labor were being used without his consent for profits by one of the largest

apparel companies in the world.

       44.       Plaintiff registered his copyright with the Copyright Office and obtained a

registration number over his copyright.

   The Infringing Nike, Inc., Nike Usa Inc., The Jordan Brand, Cody Hudson, and

                                       Michael Jordan

       45.       Nike Inc, Nike Usa Inc. and its Jordan Brand ™ embarked on a plan to

“partner” with eight local talents on a collection that invoked all eight of Chicago’s transit

line    colors      (https://jordanblog.wpengine.com/card/introducing-the-jordan-chicago-

collaborators-collection/).

       46.       Nike and its Jordan Brand ™ marketed this as the “Jordan Chicago

Collaborators’ Collection (“JCCC”) to be released on February 15, 2020.

       47.       For its “Orange Line” collection, Nike ™ and Jordan Brand ™ partnered



                                              10
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 11 of 26



with Cody Hudson and his companies Struggle Inc., Land And Sea Dept. and Letherbee

Distillers.

        48.   The goal of the partnership was to create clothing that was to be marketed

and sold through Nike’s various platforms and the platforms of its partners including the

National Basketball Association (“NBA”) and its All Star Game venue.

        49.   Upon information and belief, these platforms included: its website

Nike.com, its Nike Storefronts, NBA.com, nike.com/Jordan, airjordan.com, nba.com, as

well as the various social media platforms including Facebook ™, Instagram ™, and

Twitter ™ including but not limited to: Instagram.com/nbaallstar, twitter.com/nbaalstar,

https://www.facebook.com/NBA-ALL-STAR-GAME-44086933986/,                as well as other

sales and media platforms not known at this time.




        50.   On information and belief, Nike, Inc. has and is displaying the Infringing

Image as its own creation for the apparel it sold and created for 2020 All Star Weekend

related to the JCCC.

        51.   On information and belief, Nike, Inc. publicly and falsely claim that the



                                           11
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 12 of 26



Infringing Image is Cody Hudson’s own exclusive work of creativity as evidenced by

Nike’s own press release (https://news.nike.com/news/jordan-brand-8x8-collection-nba-

all-star-2020):




         52.      On information and belief, Nike, Inc and Michael Jordan have and are

displaying branding and advertising material containing the Infringing Image, including (i)

advertisements in print and online media promoting the apparel, (ii) and posts on social

media.

         53.      On information and belief, Nike, Inc., Jordan Brands, have and are selling

merchandise that contain the Infringing Image, including (i) sweatshirts, (ii) sculptures, (v)

coffee cups, (vi) books. (Together with the logo, branding and advertising materials

referenced above, these infringing items are hereinafter referred to as the “Jordan 8x8 All



                                              12
        Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 13 of 26



Star Collection”).

       54.     On information and believe the Defendants infringement was willful.

       55.     On information and believe Defendants knew the 6 point star was created

by Rocco, and that it was the official logo of Faded Royalty, due to the publicity, T.V. air

time, and attention the Faded Royalty brand and in particular it’s logo, the 6 point star has

Garnered in the last twenty years of its existence.

       56.     On information and believe Sneakerfits.com, offered an article and a

clickable “shop” button on its page for the infringing goods in question. In exchange

for a commercial benefit.




                                             13
        Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 14 of 26




       57.     Defendants have caused confusion in the marketplace as to who truly

created this six-point logo, and it is negatively affecting our client’s business.

       58.     Defendants advertised and hosted showing parties, in which cups using the

logo were given out, art sculptures with the logo standing 10 feet tall, decrying it a creation

of Cody Hudson.

       59.     Defendants profited off of their illegal and infringing use of Plaintiffs’

Copyright, and Trademarked logo.

                Struggle Inc and Cody Hudson’s Marketing of the 6 Points Logo

       60.     On Struggle Inc’s webpage, there is an entire page dedicated to the 8 x 8

All Star Collection whereby Hudson details the marketing lengths that were deployed to

depict the 6 Points Logo.

       61.     Cody Hudson’s, name and reputation was lifted due to this logo theft, and

the Defendants profited over the publicity and by selling actual goods with the logo

imprinted on them.

       62.     His infringement was willful and intentional.


                                              14
          Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 15 of 26



          63.    A sculpture was developed at the “Notre” shop in Chicago displaying the

6 Points Logo.




          64.    Further, a coffee and tea location entitled “Heavy Drip” was created

serving complimentary beverages while the sculpture of the 6 Points Logo was installed.




          65.    A screen print was designed with the logo depicted prominently on the

poster.



                                             15
        Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 16 of 26




               Source: https://www.struggleinc.com/#/jordan-8x8-all-star-collection/



       66.     Lastly and most importantly, a local publication “Street Wise” was brought

in as a partner with the Six Points Logo featured predominantly on the cover.




       Source: https://www.struggleinc.com/#/jordan-8x8-all-star-collection/




               Adoption, Use and Registration Of The Name and SIX POINTS MARK



                                                 16
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 17 of 26



                67.      Plaintiff first began to use the 6 Points Logo as early as 2000 and

        has continued and expanded upon that use up to the present time.

                68.      Plaintiff created the 6 point logo, in the year 2000, about 18 years

        prior to Defendants use.

                69.      Since long prior to the acts complained of herein, members of the

        apparel industry, as well as consumers throughout the world, have recognized the

        6 Points Logo as belonging to Plaintiffs, identifying Plaintiff Faded Royalty Inc.

        and as a design mark and logo, designating services or products of the highest

        quality originating exclusively from Plaintiffs.



             70. Plaintiff is the owner of the following copyright registrations for the work
        titled “Faded Royalty 6 point star.”

                Reg. No.                                    Reg. Date                         Mark
              VA0002204916                                 05-26-2020                     Faded Royalty 6
                                                                                            point star




                                      COUNT 1
                  (Federal Copyright Infringement, 17 U.S.C. § 501(a))

        71.     Plaintiffs repeat and re-allege paragraphs 1 through 68 of this Complaint

as if fully set forth herein.

        72.     Plaintiff is the exclusive owner of copyrights in and related to the “6

Point” Star Logo and possesses copyright registrations with the United States Copyright

Office relating to the “6 Point” Star Logo.

        73.     On information and belief, Defendants have actual notice of Plaintiff’s

exclusive copyrights in the “6 Point” Star Logo.



                                              17
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 18 of 26



        74.     Defendants did not seek and failed to obtain Plaintiff’s consent or

authorization to prepare, utilize, manufacture, reproduce, copy, display, distribute, sell,

transfer, rent, perform, and/or market derivative works of the “6 Point” Star Logo.

        75.     Without permission, Defendants intentionally and knowingly copied or

prepared derivative works of Plaintiff’s protected “6 Point” Star Logo, used, displayed,

offered, advertised, and promoted those unauthorized derivative works for Defendants’

commercial advantage.

        76.     Defendants' acts as alleged herein, constitute infringement of Plaintiff’s

Copyright in the “6 Point” Star Logo, including Plaintiff’s exclusive rights to prepare

derivative works of, reproduce, distribute and/or sell such protected material.

        77.     By the actions alleged in this Complaint, Defendants have infringed and,

unless enjoined by this Court, will continue to infringe Plaintiff’s copyrights in and

relating to the “6 Point” Star Logo.

        78.     Plaintiff is entitled to receive all appropriate injunctive relief, including

but not limited to the relief available under 17 U.S.C. §§502-503.

        79.     Plaintiff is further entitled to recover from the Defendants the damages,

including attorneys' fees, she has sustained and will sustain, and any gains, profits and

advantages obtained by Defendants as a result of Defendants' willful acts of infringement

alleged in this Complaint, including but not limited to such damages and awards as are

available under 17. U.S.C. §§504-505.

                                     COUNT II
                          (Common Law Copyright Infringement)

        80.     Plaintiffs repeat and re-allege paragraphs 1 through 77 of this Complaint

as if fully set forth herein.



                                               18
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 19 of 26



        81.     Plaintiff is the owner of the common law copyright in the “6 Point” Star

Logo.

        82.     Defendants have prepared derivative works of Plaintiff’s “6 Point” Star

Logo without Plaintiffs’ permission and used those misappropriated images for

Defendants’ commercial benefit.

        83.     As a direct result of Defendants’ actions Plaintiff has sustained, and is

likely to continue to sustain, damages.

        84.     Accordingly, Plaintiffs are entitled to enjoin Defendants’ unlawful

conduct, to compensatory damages in an amount to be determined at trial, and to their

reasonable attorneys’ fees in this action.

                                           COUNT III
               (Violations of the Lanham Act; False Designation of Origin/False
                                 Description-Lanham Act 43(a))

        85.     Plaintiffs repeat and re-allege paragraphs 1 through 82 of this Complaint

as if fully set forth herein.

        86.     By the actions alleged in this Complaint, Defendants have engaged in false

designation of origin and false and misleading description of fact regarding the creation

and ownership of the Infringing Image.

        87.     As a result of Defendants' false designation of origin, and/or false and

misleading descriptions, the public has been led to believe that Cody Hudson is sole and

exclusive creator and owner of the Infringing Image.

        88.     Annexed hereto as Exhibit A are the Plaintiff’s trademarks

        89.     As a result of Defendants' false designation of origin, and/or false and

misleading descriptions, the public has been led to believe that Cody Hudson is sole and




                                             19
        Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 20 of 26



exclusive creator of the “6 Point” Star Logo.

        90.     By Defendants’ actions, the public has been led to believe that Plaintiff

endorses, affiliates with, or approves of the use of the “6 Point” Star Logo in the creation

and use of the Infringing Image and Infringing Materials.

        91.     Consumers are further mistakenly led to believe that Plaintiff has

authorized the use of his “6 Point” Star Logo in the advertising and promotion of the

Infringing Materials when no such authorization has been obtained.

        92.     By virtue of the conduct described herein, Plaintiff's reputation, good will

and growth of his business have been harmed.

        93.     Defendants' acts, as described above, have caused or are likely to cause

confusion, to cause mistake, or to deceive as to the origin, sponsorship or approval of the

“6 Point” Star Logo, the Infringing Image and the Infringing Materials among the trade

or the public and therefore constitute unfair competition in violation of 15 U.S.C.

§1125(a).

        94.     Plaintiff has suffered and, unless Defendants are enjoined by this Court,

will continue to suffer damages as a result of Defendants' false and/or misleading

statements and related tortious conduct. Plaintiff has no adequate remedy at law.

        95.     Pursuant to 15 U.S.C. §1117, when a violation of 15 U.S.C. § 1125(a)

shall have been established in any civil action, the plaintiff in such action shall, subject to

the principles of equity and the statutory limitations set forth therein, be entitled, inter

alia, to recover Defendants' profits, any damages sustained by the Plaintiff, and the costs

of the action, and in exceptional cases the court may award reasonable attorney's fees to

the prevailing party.




                                              20
           Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 21 of 26



           96.     Plaintiff is entitled to recover from Defendant profits, damages, costs, and

attorney's fees pursuant to 15 U.S.C. §1117, and is further entitled to the destruction of

infringing articles as provided by 15 U.S.C. §1118.

           97.     Pursuant to 15 U.S.C. § 1117, Plaintiff is entitled to an equitable remedy

of an accounting, and a disgorgement of, all such wrongfully derived revenues and/or

profits.

                                         COUNT IV
                 (Deceptive Practice Under New York’s General Business Law)

           98.     Plaintiffs repeat and re-allege paragraphs 1 through 95 of this Complaint

as if fully set forth herein.

           99.     The acts of Defendants as alleged herein have deceived or misled, or have

a tendency to deceive or mislead the public.

           100.    The acts of Defendants as alleged herein have caused harm to the public.

           101.    Defendants' false and misleading representations of fact and conduct have

influenced the purchasing decisions of the public.

           102.    By reasons of Defendants' knowingly false and misleading representations

of fact and conduct, Defendants have violated New York General Business Law §349.

           103.    By reason of Defendants' acts herein alleged, Plaintiff, as well as the

public, has been injured.

           104.    Plaintiff has suffered and will continue to suffer substantial irreparable

harm unless Defendants are restrained from its wrongful conduct.

           105.    Plaintiff has no adequate remedy at law.

           106.    Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff is entitled to enjoin

Defendants' unlawful conduct as well as obtain damages, costs, disbursements, and



                                                 21
         Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 22 of 26



attorney's fees.

                                       COUNT V
                              (Common Law Unfair Competition)

        107.       Plaintiffs repeat and re-allege paragraphs 1 through 104 of this Complaint

as if fully set forth herein.

        108.       As described above, Defendants have engaged in false and misleading

representations and omissions and engaged in deceptive conduct.

        109.       Defendants' conduct deceived or is likely to deceive the purchasers and

potential purchasers of the apparel.

        110.       Defendants' false and misleading representations and deceptive conduct

are material in that the same were and are likely to affect purchasers and potential

purchasers of apparel.

        111.       Defendants have engaged in unfair competition under the common law of

the State of New York.

        112.       As a direct result of said deceptive conduct, Plaintiff has sustained and is

likely to continue to sustain damages.

        113.       Plaintiff has no adequate remedy at law.

        114.       Plaintiff is entitled to exemplary and punitive damages by reason of

Defendants' willful, reckless, deliberate and intentional conduct.

                                          COUNT VI
                                      (Unjust Enrichment)

        115.       Plaintiffs repeat and re-allege paragraphs 1 through 112 of this Complaint

as if fully set forth herein.

        116.       As a consequence of Defendants' actions, Plaintiff has been denied any




                                                22
        Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 23 of 26



financial compensation and credit in connection with the Infringing Image and Infringing

Materials

       117.    Defendants have been enriched by the use of the “6 Point” Star Logo in

connection with the Infringing Image and Infringing Materials at Plaintiff's expense. The

circumstances are such that equity and good conscience require the defendants to make

restitution in an amount to be proven at trial.

                                   COUNT VI
                         Common Law Trademark Infringment

            118.       Plaintiffs repeat and re-allege paragraphs 1 through 114 of this

               Complaint as if fully set forth herein.

            119.       Plaintiff Rocco has used the “6 Point Star Logo” as the official

               logo of his company Faded Royalty, Inc.

            120.       The public have come to equate the 6 Point Star Logo with

               plaintiffs offerings.

            121.       Defendants have used their substantially similar or virtually

               identical “6 point star” on their apparel, and other promotional goods

               offered to consumers in New York State and worldwide, and have thus

               infringed on Plaintiff, Rocco’s, exclusive Common law Trademark rights.

            122.       Such conduct is likely to cause confusion, deception and mistake

               in the minds of members of the public with respect to the origin, source,

               and affiliation of one or more of the Defendant’s knock off “6 Point Star

               Logo”, placed on their apparel and promotional goods.

            123.       Plaintiffs have been and continue to be damaged by Defendants’

               activities and conduct. Defendants have profited thereby and unless their



                                              23
       Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 24 of 26



              conduct is enjoined, Plaintiffs and their goodwill, business reputation and

              the distinctive quality of Plaintiffs Trademark, service marks, and trade

              dress will suffered irreparable injury which cannot be adequately

              calculated or compensated solely by money damages.

          124.       Plaintiff have no adequate remedy at law.

          125.       Defendants’ wrongful conduct arises directly out of and is

              connected to Defendants’ continued advertising, and selling activities.

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

   1. that Defendants, their officers, agents, servants, employees, and attorneys, and

      those persons in active concert or participation with Defendants who receive

      actual notice of the Court's order by personal service or otherwise, be permanently

      enjoined from: (i) copying the “6 Point” Star Logo; (ii) publishing, on any website

      or otherwise, the Infringing Image; and (iii) representing that Defendants are the

      owners or creators of the Infringing Image;

   2. A finding that the infringement was willful;

   3. awarding Plaintiffs their actual damages sustained as a result of Defendants’

      wrongful actions, in an amount to be determined at trial but believed to be in

      excess of $10,000,000, and treble and statutory damages;

   4. performing any actions or using any words, names, styles, titles or marks which are

      likely to cause confusion, to cause mistake or to deceive, or to otherwise mislead

      the trade or public into believing that Plaintiff and Defendants are one and the same

      or are in some way connected, or that Plaintiffs are a sponsor of Defendants, or that

      Defendants are in some manner affiliated or associated with or under the




                                           24
    Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 25 of 26



   supervision or control of Plaintiffs, or that the services of Defendants originate with

   Plaintiffs or are conducted or offered with the approval, consent or authorization,

   or under the supervision of Plaintiff, or are likely in any way to lead the trade or the

   public to associate Defendants with Plaintiff;

5. That Defendants be required to deliver up for destruction all stationery, signs,

   advertisements, brochures, promotional materials and other written materials which

   bear the name and mark Six Point Logo or any other name or mark confusingly

   similar to Plaintiff’s 6 Point Logo and/or family of marks together with all plates,

   molds, matrices and other means and materials for making or reproducing same;

6. awarding Plaintiffs interest, including pre-judgment interest, on the foregoing

   sums;

7. awarding Plaintiffs their costs in this civil action, including reasonable attorneys’

   fees and expenses;

8. awarding Plaintiffs exemplary and punitive damages to deter any future willful

   infringement, as the Court finds appropriate;

9. directing such other action as the Court may deem appropriate to prevent the trade

   and public from deriving the erroneous impression that any goods or services

   offered, advertised, or promoted by or on behalf of Defendants are authorized by

   Plaintiffs or related in any way to Plaintiffs’ products or services;

10. directing that Defendants file with the Court and serve upon Plaintiffs’ counsel

   within thirty (30) days after entry of judgment a report in writing under oath

   setting forth in detail the manner and form in which Defendant has complied with

   the above; and




                                         25
       Case 1:20-cv-04975 Document 1 Filed 06/29/20 Page 26 of 26



   11. awarding Plaintiffs such other and further relief as the Court may deem just and

       proper.



Dated: June 24, 2020
       New York, NY
                                        Respectfully Submitted,


                                        HAMRA LAW GROUP, P.C.

                                         __/s/ Abraham Hamra.
                                         Anthony, Portesy, Esq.
                                         Abraham Hamra, Esq.
                                         Attorneys for Plaintiffs
                                         32 Broadway, Suite 1818
                                         New York, New York 10004
                                         Tel.: (646) 590-0571
                                         Fax.: (646) 619-4012
                                         E-mail: Ahamra@hamralawgroup.com
                                         E-mail: Aportesy@hamralawgroup.com



                                 DEMAND FOR TRIAL BY JURY
        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.

Dated: June 24, 2020

                                                             /s/ Abraham Hamra
                                                             Abraham Hamra, Esq




                                               26
